Willson, Judge.
It is alleged in the information that the' offense was committed on the fifteenth day of November, 1884, and the information was presented and filed on said day. There is no allegation that the offense was committed anterior to the filing of the information.
One of the statutory requisites of an information is, “that the time of the commission of an offense be some date anterior to the filing of the information.” This requisite must be apparent from the information itself, and the complaint upon which the information is founded can not be resorted to to supply it. We must hold the information to be fatally defective, notwithstanding the complaint shows that it was filed subsequent to the commission of the offense. (Code Crim. Proc., Art. 430; Williams v. The State, 12 Texas Ct. App., 226; Wilson v. The State, 15 Texas Ct. App., 150; Goddard v. The State, 14 Texas Ct. App., 566.)
The judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.